UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04175 Dreyfus Cash Management (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 01/31 Date of reporting period: 07/31/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Cash Management Funds SEMIANNUAL REPORT July 31, 2016 Dreyfus Cash Management Dreyfus Government Cash Management Dreyfus Government Securities Cash Management Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Securities Cash Management Dreyfus Municipal Cash Management Plus Dreyfus New York Municipal Cash Management Dreyfus Tax Exempt Cash Management Dreyfus California AMT-Free Municipal Cash Management Contents THE FUNDS Letter to Shareholder (Taxable) 3 Letter to Shareholder (Tax Exempt) 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statements of Investments 10 Statements of Assets and Liabilities 40 Statements of Operations 44 Statements of Changes in Net Assets 46 Financial Highlights 51 Notes to Financial Statements 61 Information About the Renewal of Each Fund’s Management Agreement 69 FOR MORE INFORMATION Back Cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Dreyfus Cash Management Funds The Funds LETTERS TO SHAREHOLDERS Dear Shareholder: This semiannual report for the Dreyfus Cash Management Funds (Taxable) covers the six-month period ended July 31, 2016. Over the reporting period, these funds achieved the following annualized yields and, taking into account the effects of compounding, the following annualized effective yields: 1,2 Annualized Yield (%) Annualized Effective Yield (%) Dreyfus Cash Management Institutional Shares 0.30 0.30 Investor Shares 0.06 0.06 Administrative Shares 0.20 0.20 Participant Shares 0.01 0.01 Agency Shares 0.24 0.25 Dreyfus Government Cash Management Institutional Shares 0.21 0.21 Investor Shares 0.01 0.01 Administrative Shares 0.10 0.10 Participant Shares 0.01 0.01 Agency Shares 0.14 0.14 Dreyfus Government Securities Cash Management Institutional Shares 0.19 0.19 Investor Shares 0.01 0.01 Administrative Shares 0.07 0.07 Participant Shares 0.01 0.01 Agency Shares 0.11 0.11 Dreyfus Treasury & Agency Cash Management Institutional Shares 0.19 0.19 Investor Shares 0.01 0.01 Administrative Shares 0.08 0.08 Participant Shares 0.01 0.01 Agency Shares 0.12 0.12 Premier Shares 0.01 0.01 Dreyfus Treasury Securities Cash Management Institutional Shares 0.16 0.16 Investor Shares 0.01 0.01 Administrative Shares 0.05 0.05 Participant Shares 0.01 0.01 Agency Shares 0.08 0.08 Effective April 2016, the funds Dreyfus Government Prime Cash Management and Dreyfus Treasury Prime Cash Management were renamed Dreyfus Government Securities Cash Management and Dreyfus Treasury Securities Cash Management, respectively. Economy Grew Slowly Despite Robust Job Gains The U.S. economic recovery has persisted so far in 2016 despite a number of global economic headwinds, including sluggish growth in several international markets. Although disappointing economic activity in China and plunging commodity prices sparked a global flight to traditional safe havens in the weeks before the reporting period began, domestic economic data proved better than expected in February 2016 as 233,000 jobs were added during the month, and the unemployment rate stayed steady. The service sector continued to expand, and the manufacturing sector contracted at a slower rate than in previous months. Meanwhile, fuel prices began to move slightly higher. U.S. economic data generally remained positive in March, when 186,000 jobs were created. The unemployment rate inched higher to 5.0% as previously idle workers sought to reenter the labor force. Manufacturing activity expanded for the first time in six months due to surging order volumes and rebounding raw material prices. Still, a revised estimate from the U.S. Department of Commerce showed just a 0.8% annualized GDP growth rate for the first quarter of 2016. April saw the addition of a relatively mild 144,000 new jobs, and the unemployment rate was unchanged at 5.0%. In contrast, manufacturing and utility output advanced strongly, as did retail sales, housing starts, and median home prices. Personal income climbed by 0.4% for the second consecutive month. Inflation accelerated in April at a 4.8% annualized rate, reflecting a strong recovery in energy prices. Economic data remained mixed in May. Only 24,000 new jobs were created during the month. While the unemployment rate declined to 4.7%, the reduction was attributed to workers leaving the labor force. Housing starts and sales also moderated. On the other hand, food service and retail sales remained strong, and the manufacturing sector continued to expand. Inflation increased at a more moderate 2.4% annualized rate as fuel prices continued to rebound. Global investors remained cautious in June amid uncertainty ahead of a referendum to decide on the United Kingdom’s continued membership in the European Union. Stocks and bonds experienced heightened turmoil when British citizens voted to leave the EU, but financial markets bounced back relatively quickly. Meanwhile, U.S. economic data turned more positive, as an unexpectedly robust 292,000 jobs were created during the month. The unemployment rate moved higher to 4.9%, reflecting the addition of more job seekers to the labor force. The U.S. Department of Labor also noted that consumer confidence had recovered to pre-recession levels, as evidenced by strong consumer spending. The manufacturing and services sectors continued to expand during the month. Robust job growth continued in July with the addition of 255,000 more positions, and the unemployment rate remained unchanged. Average hourly earnings increased to 2.6% above year-ago levels while the personal savings rate declined. The manufacturing and services sectors continued to expand, albeit at slower rates than in June. Nonetheless, the U.S. Department of Commerce estimated that GDP grew at a relatively anemic 1.2% annualized rate over the second quarter of 2016. Gradual and Modest Rate Hikes Expected U.S. monetary policymakers have refrained from implementing any rate hikes so far in 2016. After its meeting in July, the Federal Reserve Board (the “Fed”) reiterated that it “continues to closely monitor inflation indicators and global economic and financial developments.” The Fed added that it expects that “economic conditions will evolve in a manner that will warrant only gradual increases in the federal funds rate; the federal funds rate is likely to remain, for some time, below levels that are expected to prevail in 3 the longer run.” While many analysts expect at least one rate hike over the next several months, any increases are likely to be modest. The funds’ weighted average maturities generally remain consistent with industry averages, and we have maintained our focus on quality and liquidity. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency. Currently, each fund seeks to preserve the value of your investment at $1.00 per share. Beginning October 10, 2016, Dreyfus Cash Management will calculate its net asset value (NAV) to four decimals (e.g., $1.0000) and the fund NAV will “float,” meaning that it will fluctuate with changes in the values of the fund’s portfolio securities. It is possible to lose money by investing in any of the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable) involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower and, in some cases, seven-day yields during the reporting period would have been negative absent the expense absorption. Sincerely, Patricia A. Larkin Senior Portfolio Manager August 15, 2016 4 Dear Shareholder: We are pleased to present the semiannual report for the Dreyfus Cash Management Funds (Tax Exempt). For the six-month period ended July 31, 2016, these tax-exempt money market funds achieved the following annualized yields and annualized effective yields: Annualized Yield (%) Annualized Effective Yield (%) Dreyfus Municipal Cash Management Plus Institutional Shares 0.02 0.02 Investor Shares 0.01 0.01 Administrative Shares 0.01 0.01 Participant Shares 0.01 0.01 Dreyfus New York Municipal Cash Management Institutional Shares 0.09 0.09 Investor Shares 0.01 0.01 Administrative Shares 0.03 0.03 Participant Shares 0.01 0.01 Dreyfus Tax Exempt Cash Management Institutional Shares 0.12 0.12 Investor Shares 0.01 0.01 Administrative Shares 0.05 0.05 Participant Shares 0.01 0.01 Dreyfus California AMT-Free Municipal Cash Management Institutional Shares 0.07 0.07 Investor Shares 0.01 0.01 Participant Shares 0.01 0.01 The Federal Reserve Board (the “Fed”) refrained from raising short-term interest rates over the reporting period, and supply-and-demand dynamics kept yields of tax-exempt money market instruments at relatively low levels. Global Economic Concerns Sparked a Flight to Quality In the months before the reporting period began, persistent global economic challenges and sharp declines in commodity prices triggered a worldwide flight to traditional safe havens, such as U.S. Treasury securities. Robust investor demand caused high-quality U.S. bond yields to fall even after the Fed raised short-term interest rates in December 2015. These conditions persisted through mid-February 2016, when better-than-expected corporate earnings, strong U.S. employment data, and additional monetary easing from overseas central banks triggered a dramatic turnaround in market sentiment. Although investors’ risk appetites generally increased during the spring, demand remained strong for high-quality U.S. bonds that offered higher yields than were available in overseas markets. Consequently, interest rates generally remained low. Reduced issuance volumes also put downward pressure on municipal money market yields. Rising tax receipts for most states and municipalities limited the need for financing, and robust investor demand was met with a relatively meager supply of new instruments. Expectations of higher short-term interest rates and anticipation of money market regulatory reform also convinced investors to stay focused on highly liquid instruments with short maturities. Consequently, yields of variable rate demand notes (VRDNs) remained near historical lows until the end of March, when seasonal factors sent yields higher. Yields of one-year notes also climbed moderately. The U.S. economic recovery has continued to support better credit conditions for most municipal issuers. Rising revenues from personal income and sales taxes have enabled most state and local governments to balance their budgets, and reserve funds have rebounded to pre-recession levels. In California, budget surpluses have enabled the state to keep debt issuance at relatively low levels while high tax rates have supported investor demand. New York’s strong tax revenues have enabled the state to balance its budget and achieve better-than-average pension funding levels. Maintaining a Prudent Investment Posture Like most tax-exempt money market funds, we maintained a focus on highly liquid, short-term instruments in this uncertain market environment. We set the funds’ weighted average maturities in a range that is consistent with industry averages, which have remained low compared to historical norms. Indeed, the funds’ short weighted average maturities enabled them to capture higher VRDN yields more quickly when they spiked during the spring. We also have continued to employ a careful and well-researched credit selection strategy. We have focused mainly on instruments with strong liquidity characteristics, including VRDNs, and we have maintained broad diversification across municipal issuers and instruments backed by third parties. In our judgment, state general obligation bonds; essential service revenue bonds issued by water, sewer, and electric enterprises; certain local credits with strong financial positions and stable tax bases; and various health care and education issuers should remain stable credits. Gradual Rate Hikes Expected The Fed has refrained from implementing any rate hikes so far in 2016, indicating at its July meeting that it “continues to closely monitor inflation indicators and global economic and financial developments.” The Fed added that it expects that “economic conditions will evolve in a manner that will warrant only gradual increases in the federal funds rate; the federal funds rate is likely to remain, for some time, below levels that are expected to prevail in the longer run.” Therefore, while many analysts expect at least one additional rate hike this year, any increases are likely to be modest, and an emphasis on preservation of capital and liquidity remains the prudent course for fund management. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency. Currently, each fund seeks to preserve the value of your investment at $1.00 per share. Beginning October 10, 2016, Dreyfus Tax Exempt Cash Management will calculate its net asset value (NAV) to four decimals (e.g., $1.0000) and the fund NAV will “float,” meaning that it will fluctuate with changes in the values of the fund’s portfolio securities. It is possible to lose money by investing in any of the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable) involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. Sincerely, Colleen Meehan Senior Portfolio Manager August 15, 2016 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from February 1, 2016 to July 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended July 31, 2016 Institutional Investor Administrative Participant Agency Premier Dreyfus Cash Management Expenses paid per $1,000 † $ - Ending value (after expenses) $ - Annualized expense ratio (%) .22 .46 .31 .51 .28 - Dreyfus Government Cash Management Expenses paid per $1,000 † $ - Ending value (after expenses) $ - Annualized expense ratio (%) .18 .38 .29 .38 .25 - Dreyfus Government Securities Cash Management Expenses paid per $1,000 † $ - Ending value (after expenses) $ - Annualized expense ratio (%) .18 .36 .30 .36 .26 - Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000 † $ Ending value (after expenses) $ Annualized expense ratio (%) .18 .36 .29 .36 .25 .36 Dreyfus Treasury Securities Cash Management Expenses paid per $1,000 † $ - Ending value (after expenses) $ - Annualized expense ratio (%) .18 .32 .29 .33 .26 - 6 Expenses and Value of a $1,000 Investment (continued) assuming actual returns for the six months ended July 31, 2016 Institutional Investor Administrative Participant Dreyfus Municipal Cash Management Plus Expenses paid per $1,000 † $ Ending value (after expenses) $ Annualized expense ratio (%) .26 .24 .28 .30 Dreyfus New York Municipal Cash Management Expenses paid per $1,000 † $ Ending value (after expenses) $ Annualized expense ratio (%) .21 .30 .27 .26 Dreyfus Tax Exempt Cash Management Expenses paid per $1,000 † $ Ending value (after expenses) $ Annualized expense ratio (%) .18 .30 .24 .27 Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ $ - $ Ending value (after expenses) $ $ - $ Annualized expense ratio (%) .19 .27 - .29 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) (continued) COMPARING YOUR FUND’S EXPENSES
